          Case 1:17-cv-01705-RC Document 31 Filed 10/17/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

               Plaintiff,

         v.
                                                                Civil Action No.
$6,999,925.00 OF FUNDS ASSOCIATED WITH                          1:17-CV-1705-RC
VELMUR MANAGEMENT PTE LTD,

               Defendant In Rem, and

VELMUR MANAGEMENT PTE. LTD.,

TRANSATLANTIC PARTNERS PTE. LTD.,

               Defendants.


                                       STATUS REPORT

       In response to the Court’s Order of September 18, 2018, Transatlantic Partners Pte. Ltd.

(“Transatlantic Partners” or the “Defendant”), hereby respectfully states as follows:

   1. On December 4, 2017, the United States of America filed a Motion for Order Permitting

Service by Other Means under Federal Civil Rule of Procedure 4(f)(3), which authorizes a court

to permit service on a party in a foreign country “by other means not prohibited by international

agreement, as the court orders,” or, in the alternative, under Rule 4(f)(2) “by a method that is

reasonably calculated to give notice.” Fed. R. Civ. P. 4(f)(3), 4(f)(2). The Government

requested the Court to authorize service on the Defendant by means of certified mail and

international package delivery service at the Defendant’s last known address.

   2. On December 7, 2017, the Court granted the Government’s motion and ordered that the
          Case 1:17-cv-01705-RC Document 31 Filed 10/17/18 Page 2 of 2



Defendant be served by certified mail and international package delivery service at the

Defendant’s last known address.

   3. On February 28, 2018, Brigida Benitez filed a Notice of Appearance in the above-

captioned matter on behalf of Transatlantic Partners.

   4. On September 18, 2018, Transatlantic Partners appeared before the Court at a scheduled

status hearing for the above-captioned matter. Following that status hearing, the Court ordered

Transatlantic Partners to advise the Court as to the Defendant’s position on whether service was

proper as to the Defendant within thirty days.

   5. Because service in this matter was carried out via Court-ordered service by other means,

Transatlantic Partners does not anticipate challenging the validity of that service under United

States law in future proceedings in the above-captioned matter.

   6. However, Transatlantic Partners takes no position on the validity of service under

Singapore or Russian law, and reserves the right to challenge service under those laws in any

future proceedings outside this Court’s jurisdiction.

   7. Furthermore, if and when Transatlantic Partners were to oppose a Motion for Default

Judgment, Transatlantic Partners may reference the circumstances surrounding service in

connection with establishing its good-faith basis for delay in responding to the Complaint.

                                              Respectfully submitted,

                                              /s/ Brigida Benitez

                                              Brigida Benitez (DC Bar 446144)
                                              Brian Egan (DC Bar 472262)
                                              Jessica Piquet Megaw (DC Bar 1029760)
                                              Counsel to Transatlantic Partners Pte. Ltd.
                                              Steptoe & Johnson LLP
                                              1330 Connecticut Ave., NW
                                              Washington, DC 20036
                                              (202) 429-6261
